                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 1 of 19 Page ID #:216




                                                                       1 Jeffrey B. Maltzman, CA Bar No. 131758
                                                                           Edgar R. Nield, CA Bar No. 135018
                                                                       2 Gabrielle De Santis Nield, CA Bar No. 110930
                                                                           Rafaela P. Castells, CA Bar No. 290828
                                                                       3 MALTZMAN & PARTNERS, P.A.
                                                                           681 Encinitas Boulevard, Suite 315
                                                                       4 Encinitas, CA 92024
                                                                           Telephone: (760) 942-9880
                                                                       5 Facsimile: (760) 942-9882
                                                                           jeffreym@maltzmanpartners.com
                                                                       6 edn@maltzmanpartners.com
                                                                           gabn@maltzmanpartners.com
                                                                       7 rafaelac@maltzmanpartners.com

                                                                       8 Attorneys for Defendant, PRINCESS CRUISE LINES, LTD.

                                                                       9
                                                                                                UNITED STATES DISTRICT COURT
                                                                      10
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 VICTORIA TUCKER, CHRISTINA
                                                                                                                    Case No. 2:21-CV-01504-RGK-SK
                                                                      13 MONAHAN, LAURA RIGBY, and
                                   ENCINITAS, CA 92024




                                                                           MARY MORRIS,                             DEFENDANT PRINCESS CRUISE
                                                                      14                                            LINE LTD.’S MOTION TO DISMISS
                                                                                       Plaintiffs,                  PLAINTIFFS’ AMENDED
                                                                      15 vs.                                        COMPLAINT
                                                                      16
                                                                           PRINCESS CRUISE LINES, LTD.,             Date: July 12, 2021
                                                                      17                                            Time: 9:00 a.m.
                                                                                       Defendant.                   Judge: Hon. R. Gary Klausner
                                                                      18                                            Courtroom: 850
                                                                      19
                                                                                                                    Magistrate: Hon. Steve Kim
                                                                      20                                            Filed: February 18, 2021
                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                           DEFENDANT’S MOTION TO DISMISS                                 2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 2 of 19 Page ID #:217




                                                                       1                             TABLE OF CONTENTS
                                                                           I.     INTRODUCTION ............................................................................................. 1
                                                                       2
                                                                           II.    LEGAL STANDARD ....................................................................................... 3
                                                                       3
                                                                           III.   MEMORANDUM OF LAW ............................................................................ 3
                                                                       4
                                                                                  A.      Federal Maritime Law Applies to Plaintiffs’ Claims.............................. 3
                                                                       5
                                                                                  B.      Plaintiffs Cannot Recover for Emotional Distress Because They
                                                                       6                  Fail to Allege Facts Demonstrating They Were Within the Zone
                                                                                          of Danger for Contracting COVID-19 .................................................... 4
                                                                       7
                                                                                          1.       To Recover for Emotional Distress, Plaintiffs Must
                                                                       8                           Plausibly Allege That They Contracted and Have Suffered
                                                                                                   Symptoms of That Disease ........................................................... 5
                                                                       9
                                                                                          2.       Plaintiffs’ Allegations Do Not Satisfy the Zone of Danger
                                                                      10                           Test................................................................................................ 7
MALTZMAN & PARTNERS




                                                                      11          C.      Plaintiffs’ Negligence, Negligent Infliction of Emotional Distress
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                                          and Gross Negligence Claims Fail to Establish the Elements of
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12                  Negligence............................................................................................. 10
                                   ENCINITAS, CA 92024




                                                                      13                  1.       Plaintiffs Do Not Satisfy the Element of Duty ........................... 11
                                                                      14                  2.       Plaintiffs Do Not Satisfy the Element of Causation ................... 13
                                                                      15 IV.      CONCLUSION ............................................................................................... 15
                                                                      16

                                                                      17

                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28
                                                                                                                                      i
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                 2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 3 of 19 Page ID #:218




                                                                       1                                            TABLE OF AUTHORITIES
                                                                       2                                                    Cases
                                                                       3 Archer v. Carnival Corp. & PLC, No. 2:20-cv-4203-RGK-SK (C.D. Cal. Nov. 25,
                                                                                     2020) ................................................................................................................ 15
                                                                       4
                                                                            Ashcroft v. Iqbal, 556 U.S. 662 (2009).................................................................... 3, 9
                                                                       5
                                                                            Barbetta v. S/S Bermuda Star, 848 F.2d 1364 (5th Cir. 1988) ................................. 12
                                                                       6
                                                                            Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)........................................................ 3
                                                                       7
                                                                            Birkenholz v. Princess, Case No. 2:20-cv-03167 (Aug. 21, 2020 C.D. Cal.) ............. 2
                                                                       8
                                                                            Bonner v. Union Pac., 123 F. App’x 777 (9th Cir. 2005) ........................................... 8
                                                                       9
                                                                            Casorio v. Princess Cruise Lines, Ltd., 2015 WL 4594169 (July 30, 2015) ............ 11
                                                                      10
                                                                            Chaparro v. Carnival Corp., 693 F.3d 1333 (11th Cir. 2012) .................................... 7
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                            Consolidated Rail Corp. v. Gottshall, 512 U.S. 532 (1994) ..................... 4, 6, 7, 9, 10
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12
                                                                         Crawford v. Nat'l R.R. Passenger Corp., 2015 WL 8023680 (D. Conn. Dec. 4, 2015)
                                                                               ........................................................................................................................... 8
                                   ENCINITAS, CA 92024




                                                                      13

                                                                      14 Cray v. Oceania Cruises, Inc., 600 F. Supp. 2d 1271 (S.D. Fla. 2009) .............. 10, 11

                                                                      15 CSX Transp., Inc. v. Hensley, 556 U.S. 838 (2009) .................................................... 8

                                                                      16 Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749 (M.D.N.C. 2014) ......................... 8, 10

                                                                      17 Goodrich v. Long Island Rail Rd. Co., 654 F.3d 190 (2d Cir. 2011) .......................... 8

                                                                      18 Hutton v. Norwegian Cruise Line Ltd., 144 F.Supp.2d 1325 (S.D. Fla. 2001) ........... 9
                                                                      19 In re Clearsky Shipping Corp., 2002 WL 31496659 (E.D. La. Nov. 7, 2002) ........... 9

                                                                      20 Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527 (1995) .. 4

                                                                      21 Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318 (11th Cir.1989) ......................... 11

                                                                      22 Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 632 (1959) ...... 11

                                                                      23 Leftow v. Princess Cruise Line, Ltd., 2018 WL 6133714 (C.D. Cal. Jan. 11, 2018) 12

                                                                      24 Maiava v. Princess Cruise Lines, Ltd., No. 2:20-cv-04393-DSF-JC (C.D. Cal. Aug.
                                                                                     31, 2020) ............................................................................................................ 3
                                                                      25
                                                                            Metro-North Commuter R. Co. v. Buckley, 521 U.S. 424 (1997)4, 5, 6, 7, 8, 9, 10, 15
                                                                      26
                                                                            Naeyaert v. Kimberly-Clark Corp., 2018 WL 6380749 (C.D. Cal. Sept. 28, 2018) ... 9
                                                                      27
                                                                            Negron v. Celebrity Cruises, Inc., 360 F. Supp. 3d 1358 (S.D. Fla. 2018)................. 7
                                                                      28
                                                                                                                                           ii
                                                                            DEFENDANT’S MOTION TO DISMISS                                                                     2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 4 of 19 Page ID #:219



                                                                           Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135 (2003) .............................. 4, 5, 6, 7, 8, 9
                                                                       1
                                                                           Ortega Garcia v. United States, 427 F. Supp. 3d 882 (S.D. Tex. 2019)................... 10
                                                                       2
                                                                           Saltzstine v. Princess Cruise Lines, Ltd., 2020 WL 8476008 (C.D. Cal. Dec. 16, 2020)
                                                                       3          ................................................................................................... 3, 11, 13, 14, 15
                                                                       4 Sawyer Bros., Inc. v. Island Transporter, LLC, 887 F.3d 23 (1st Cir. 2018).............. 9

                                                                       5 Smith v. A.C. & S., Inc., 843 F.2d 854 (5th Cir.1988) ................................................. 8

                                                                       6 Smith v. Carnival Corp., 584 F. Supp. 2d 1343 (S.D. Fla. 2008) ............................... 8

                                                                       7 Smith v. Union Pac. R.R. Co., 236 F.3d 1168 (10th Cir.2000) ................................. 10

                                                                       8 Stacy v. Rederiet Otto Danielsen, A.S., 609 F.3d 1033 (9th Cir. 2010) .................. 7, 9

                                                                       9 Taghadomi v. United States, 401 F.3d 1080 (9th Cir. 2005) ...................................... 3

                                                                      10 Weissberger v. Princess Cruise Lines, Ltd., 2020 WL 3977938 (C.D. Cal. July 14,
                                                                                    2020) ........................................................................................................ 3, 4, 15
MALTZMAN & PARTNERS




                                                                      11
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                           Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560 (11th Cir. 1991) ................ 4
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12
                                                                           Williams v. United States, 711 F.2d 893 (9th Cir.1983) ............................................. 3
                                   ENCINITAS, CA 92024




                                                                      13
                                                                                                                              Other Authorities
                                                                      14
                                                                           Restatement (Second) of Torts, §314A(1)(b)(1965) ................................................. 12
                                                                      15
                                                                                                                                        Rules
                                                                      16
                                                                           Fed. R. Civ. P. 12(b)(6) ............................................................................................... 3
                                                                      17
                                                                           L.R. 7-3 ........................................................................................................................ 1
                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28
                                                                                                                                           iii
                                                                           DEFENDANT’S MOTION TO DISMISS                                                                      2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 5 of 19 Page ID #:220




                                                                       1         Defendant, PRINCESS CRUISE LINES, LTD. (“PRINCESS”) hereby files its
                                                                       2 Motion to Dismiss the Plaintiffs’ Amended Complaint (DE 24). This Motion is made

                                                                       3 following several conferences pursuant to L.R. 7-3 between March 30, 2021 and April

                                                                       4 22, 2021.

                                                                       5 I.      INTRODUCTION
                                                                       6         Plaintiffs Victoria Tucker, Laura Rigby, and Marry Morris ask this Court to
                                                                       7 recognize an unprecedented theory of liability for emotional distress that is squarely

                                                                       8 foreclosed by Supreme Court precedent and has been rejected by this Court.

                                                                       9 Consistent with Supreme Court, Ninth Circuit and this Court’s precedent, Plaintiffs’

                                                                      10 attempts to expand emotional distress liability should be rejected and the claims of
MALTZMAN & PARTNERS




                                                                      11 Plaintiffs Victoria Tucker, Laura Rigby, and Marry Morris should be dismissed.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12         Plaintiffs Victoria Tucker, Laura Rigby, and Marry Morris (hereinafter
                                   ENCINITAS, CA 92024




                                                                      13 “Plaintiffs”) seek to recovery for emotional distress based on their fear that they might

                                                                      14 have contracted COVID-19 during their cruise. Plaintiffs allege that they were aboard

                                                                      15 the Grand Princess cruise ship on a voyage with 3,534 other passengers and crew that

                                                                      16 departed from San Francisco on February 21, 2020. (Am. Compl. ¶ 12.) Plaintiffs

                                                                      17 allege that on the day they boarded, Defendant was aware that at least two passengers

                                                                      18 who had disembarked that same day had “symptoms of” COVID-19, and that 62 other
                                                                      19 passengers had been “exposed to” those two passengers who showed symptoms. (Id.

                                                                      20 ¶¶ 13-14.) Plaintiffs claim that they would not have boarded the vessel had they

                                                                      21 known that “passengers on the prior voyage showed symptoms of COVID-19,” and

                                                                      22 that if they learned of the risk they would have “disembarked the vessel in Hawaii.”

                                                                      23 (Id. ¶ 48, 49, 57, 58, 66, 67.) On that basis, they bring claims for negligence, negligent

                                                                      24 infliction of emotional distress, and gross negligence. (Id. ¶¶ 45-71, 78-99.) All

                                                                      25 Plaintiffs seek punitive damages. (Id. pg. 32 ll. 6-9.)

                                                                      26         During the Parties’ conferences pursuant to L.R. 7-3, opposing counsel advised
                                                                      27 that despite vague allegations in the Amended Complaint (¶¶ 53, 62, 71, 83, 89, 95),

                                                                      28 Plaintiffs Victoria Tucker, Laura Rigby, and Marry Morris are not claiming they
                                                                                                                      1
                                                                           DEFENDANT’S MOTION TO DISMISS                                     2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 6 of 19 Page ID #:221




                                                                       1 contracted COVID-19. Nor could they, given that these Plaintiffs do not allege

                                                                       2 experiencing any symptoms of COVID-19 at any time and therefore cannot “allege

                                                                       3 the amount of time between the alleged exposure and the date they began experiencing

                                                                       4 COVID-19 symptoms or received a positive test result – a key fact necessary to render

                                                                       5 the causation allegations plausible, not merely possible.” Birkenholz v. Princess, Case

                                                                       6 No. 2:20-cv-03167 (Aug. 21, 2020 C.D. Cal.). The Amended Complaint admits that

                                                                       7 Plaintiffs “did not have a definitive COVID-19 diagnosis.” (Id. ¶ 34.) And the

                                                                       8 Amended Complaint does not allege that any of the Plaintiffs experienced symptoms

                                                                       9 of COVID-19, let alone any concrete, harmful symptoms stemming from contraction

                                                                      10 of the disease. Rather, Plaintiffs’ claims rest on the allegation that they were “exposed
MALTZMAN & PARTNERS




                                                                      11 to an actual risk of physical injury,” that resulted in “mental and emotional anguish.”
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 (Id. ¶¶ 53, 62, 71, 83, 89, 95.)
                                   ENCINITAS, CA 92024




                                                                      13         In particular, Plaintiffs allege that they “were in close proximity to conditions
                                                                      14 which did cause or could have caused serious physical, mental, emotional injury and

                                                                      15 illness.” (Id. ¶¶ 81, 87, 93.) In this regard, Plaintiffs claim they were “placed in the

                                                                      16 zone of danger.” (Id.) Plaintiff Victoria Tucker alleges that, after disembarking the

                                                                      17 ship and while in government quarantine, she experienced “aggravation of her

                                                                      18 preexisting anxiety and depression…due to having a longer than expected stay as a
                                                                      19 result of the required [government] quarantine,” when she ran out of her psychiatric

                                                                      20 mediation. (Id. ¶ 26.) She claims to have experienced nightmares, night sweats, racing

                                                                      21 heart and symptoms consistent with post-traumatic stress disorder. (Id.) Plaintiff

                                                                      22 Laura Rigby alleges she developed gastrointestinal bleeding and a gastric ulcer “as a

                                                                      23 result of the fear and anxiety” from her shipboard experience. (Id. ¶ 29.) Similarly,

                                                                      24 Plaintiff Mary Morris alleges that “as a result of the fear and anxiety,” she was

                                                                      25 hospitalized for gastrointestinal bleeding and gastric ulcers. (Id. ¶ 30.) Although

                                                                      26 Plaintiffs allege “medical complications” stemming from their “fear and anxiety” of
                                                                      27 being exposed to COVID-19, they do not claim to have contracted COVID-19 as a

                                                                      28 result of this exposure, and they do not allege that these physical effects were
                                                                                                                     2
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 7 of 19 Page ID #:222




                                                                       1 symptoms of a contracted illness.

                                                                       2         For the same reason this Court dismissed the claims in Weissberger v. Princess
                                                                       3 Cruise Lines, Ltd., 2020 WL 3977938 (C.D. Cal. July 14, 2020) and Saltzstine v.

                                                                       4 Princess Cruise Lines, Ltd., 2020 WL 8476008 (C.D. Cal. Dec. 16, 2020), Plaintiffs

                                                                       5 Victoria Tucker, Laura Rigby, and Marry Morris should be dismissed from the lawsuit

                                                                       6 with prejudice. See also Maiava v. Princess Cruise Lines, Ltd., No. 2:20-cv-04393-

                                                                       7 DSF-JC (DE 24) (C.D. Cal. Aug. 31, 2020).

                                                                       8 II.     LEGAL STANDARD
                                                                       9         To survive a Rule 12(b)(6) motion, a complaint must allege “enough facts to
                                                                      10 state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
MALTZMAN & PARTNERS




                                                                      11 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to relief
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 above the speculative level, ... on the assumption that all the allegations in the
                                   ENCINITAS, CA 92024




                                                                      13 complaint are true (even if doubtful in fact).” Id. at 555 (citations omitted). “The

                                                                      14 plausibility standard “asks for more than a sheer possibility that a defendant has acted

                                                                      15 unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers

                                                                      16 labels and conclusions or a formulaic recitation of the elements of a cause of action

                                                                      17 will not do.” Id.

                                                                      18 III.    MEMORANDUM OF LAW
                                                                      19       A. Federal Maritime Law Applies to Plaintiffs’ Claims
                                                                      20         As Plaintiffs acknowledge by invoking this Court’s maritime jurisdiction and
                                                                      21 stating that the case “involves a maritime tort” (Am. Compl. ¶ 6), Federal maritime

                                                                      22 law applies to Plaintiffs’ claims. Maritime law applies when “(1) the alleged wrong

                                                                      23 occurred on or over navigable waters, and (2) the wrong bears a significant

                                                                      24 relationship to traditional maritime activity.” Williams v. United States, 711 F.2d 893,

                                                                      25 896 (9th Cir.1983). “‘[V]irtually every activity involving a vessel on navigable

                                                                      26 waters” is a “traditional maritime activity sufficient to invoke maritime jurisdiction.’”
                                                                      27 See Taghadomi v. United States, 401 F.3d 1080, 1087 (9th Cir. 2005) ((quoting

                                                                      28 Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co., 513 U.S. 527, 542
                                                                                                                     3
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 8 of 19 Page ID #:223




                                                                       1 (1995))); Wilkinson v. Carnival Cruise Lines, Inc., 920 F.2d 1560, 1654 n. 10 (11th

                                                                       2 Cir. 1991) (“In maritime tort cases such as this one, in which injury occurs aboard a

                                                                       3 … ship upon navigable waters, federal maritime law governs the substantive legal

                                                                       4 issues.”).

                                                                       5      B. Plaintiffs Cannot Recover for Emotional Distress Because They Fail to
                                                                       6         Allege Facts Demonstrating They Were Within the Zone of Danger for
                                                                       7         Contracting COVID-19
                                                                       8         The Supreme Court has squarely held that a plaintiff cannot recover for
                                                                       9 emotional distress stemming from potential exposure to a disease “unless, and until,

                                                                      10 he manifests symptoms of a disease.” Metro-North Commuter R. Co. v. Buckley, 521
MALTZMAN & PARTNERS




                                                                      11 U.S. 424, 427 (1997). This rule applies to claims of emotional distress brought under
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 federal maritime law. Weissberger v. Princess Cruise Lines, Ltd., 2020 WL 3977938
                                   ENCINITAS, CA 92024




                                                                      13 (C.D. Cal. July 14, 2020). Supreme Court precedent thus requires dismissal here,

                                                                      14 because Plaintiffs do not (and cannot) plausibly claim that they either contracted

                                                                      15 COVID-19 or had sufficient symptoms of disease to establish they had contracted the

                                                                      16 virus as a result of Defendant’s conduct.

                                                                      17         As this Court explained in Weissberger, the Supreme Court has consistently
                                                                      18 reaffirmed this rule precisely to avoid the oppressive societal costs that would occur
                                                                      19 if claims like Plaintiffs’ could go forward. As the Court has explained, “contacts, even

                                                                      20 extensive contacts,” with potential carriers of diseases “are common.” Metro-North,

                                                                      21 521 U.S. at 434. And “there are no necessary finite limits on the number of persons

                                                                      22 who might suffer emotional injury” as a result of fear of contracting an illness.

                                                                      23 Consolidated Rail Corp. v. Gottshall, 512 U.S. 532, 546 (1994). If anyone potentially

                                                                      24 exposed to a contagion could obtain damages for emotional distress, “[t]he large

                                                                      25 number of those exposed and the uncertainties that may surround recovery” would

                                                                      26 prompt a “flood” of lawsuits, Metro-North, 521 U.S. at 434, and would lead to “the
                                                                      27 very real possibility of nearly infinite and unpredictable liability for defendants.”

                                                                      28 Norfolk & W. Ry. Co. v. Ayers, 538 U.S. 135, 146 (2003). With the COVID-19
                                                                                                                     4
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:21-CV-01504-RGK-SK
                                                             Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 9 of 19 Page ID #:224




                                                                       1 pandemic, a “flood” has begun and more than 70 cases have already been filed relating

                                                                       2 to passengers on this cruise along with other cruises and vessels. Under well-

                                                                       3 established principles that govern emotional distress claims brought under federal

                                                                       4 maritime jurisdiction, Plaintiffs’ claims should be dismissed.

                                                                       5            1. To Recover for Emotional Distress, Plaintiffs Must Plausibly Allege
                                                                       6               That They Contracted and Have Suffered Symptoms of That Disease
                                                                       7         The Supreme Court has “sharply circumscribed” recovery under federal law for
                                                                       8 “stand-alone emotional distress claims”—i.e., claims of emotional harm that are not

                                                                       9 “brought on by a physical injury or disease”—by requiring that the plaintiff be within

                                                                      10 the “zone of danger” of defendant’s allegedly negligent conduct. Ayers, 538 U.S. at
MALTZMAN & PARTNERS




                                                                      11 147 (2003). The Supreme Court’s zone of danger test “confines recovery for stand-
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 alone emotional distress claims to plaintiffs who: (1) ‘sustain a physical impact as a
                           681 ENCINITAS BOULEVARD, SUITE 315
                                   ENCINITAS, CA 92024




                                                                      13 result of a defendant's negligent conduct’; or (2) ‘are placed in immediate risk of

                                                                      14 physical harm by that conduct’—that is, those who escaped instant physical harm, but

                                                                      15 were ‘within the zone of danger of physical impact.’” Id. at 146 (emphasis added).

                                                                      16         In Metro-North, the Supreme Court set forth a more specific, categorical
                                                                      17 version of the zone of danger test that governs claims of emotional distress based on

                                                                      18 alleged negligent exposure to a disease. Under Metro-North, a plaintiff alleging
                                                                      19 emotional distress from such exposure “cannot recover unless, and until, he manifests

                                                                      20 symptoms of a disease.” 521 U.S. at 426-27. In other words, there is no liability for

                                                                      21 emotional distress from fear of contracting a disease unless the plaintiff either has

                                                                      22 been diagnosed with the disease or at least has sufficient symptoms to suggest they

                                                                      23 have the illness.

                                                                      24         The Supreme Court has since reaffirmed Metro-North’s categorical rule,
                                                                      25 explaining in Ayers that “emotional distress damages may not be recovered” by

                                                                      26 “disease-free” plaintiffs. 538 U.S. at 141. The Court specifically “decline[d] to blur,
                                                                      27 blend, or reconfigure” the “clear line” between “disease-free” plaintiffs, who cannot

                                                                      28 recover, and those “who suffer from a disease,” who can recover under certain
                                                                                                                    5
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 10 of 19 Page ID #:225




                                                                       1 conditions. Id.; see also id. at 146 (explaining that because the plaintiff in Metro-

                                                                       2 North “had a clean bill of health,” the Court “rejected his entire claim for relief”). The

                                                                       3 Court has also made clear that its rule applies not just to claims based on exposure to

                                                                       4 toxins like asbestos, but to any claim based on alleged exposure to a potential source

                                                                       5 of disease—specifically including “germ-laden air.” Metro-North, 521 U.S. at 437.

                                                                       6         By contrast, mere exposure to a contagion—even a significant and substantial
                                                                       7 exposure—is insufficient to establish someone is within the required “zone of

                                                                       8 danger,” under either the “physical impact” prong or the “immediate risk of physical

                                                                       9 harm” prong. In Metro-North, the plaintiff’s employer had negligently exposed him

                                                                      10 to a “massive” and “tangible” amount of asbestos, placing him in direct, close contact
MALTZMAN & PARTNERS




                                                                      11 with asbestos for about an hour a day over a three-year period as he removed asbestos
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 from pipes, often “covering himself with insulation dust that contained asbestos.” Id.
                           681 ENCINITAS BOULEVARD, SUITE 315
                                   ENCINITAS, CA 92024




                                                                      13 at 427. The plaintiff feared that this intense prolonged exposure to asbestos increased

                                                                      14 his chances of dying from cancer and the plaintiff introduced expert testimony

                                                                      15 supporting that his risk of cancer had in fact increased. Id. The Supreme Court

                                                                      16 nonetheless held that the plaintiff could not recover for emotional distress since he

                                                                      17 did not ultimately contract cancer, holding that his exposure to the disease-causing

                                                                      18 substance alone was insufficient to establish emotional distress liability for fear of
                                                                      19 contracting a disease. Id. at 430 (quoting Gottshall, 512 U.S. at 547-48).

                                                                      20         In imposing these strict limits on emotional distress claims, the Supreme Court
                                                                      21 contrasted claims where a plaintiff alleges emotional harm “brought on by a physical

                                                                      22 injury[] or disease,” which are not subject to the same zone of danger restriction.

                                                                      23 Ayers, 538 U.S. at 147-48. For example, a plaintiff who has contracted asbestosis after

                                                                      24 asbestos exposure can “seek compensation for fear of cancer as an element of his

                                                                      25 asbestosis-related pain and suffering damages.” Id. at 158. But the same plaintiff who

                                                                      26 was exposed to asbestos and who did not contract asbestosis cannot.
                                                                      27         The Supreme Court adopted the strict zone of danger test specifically to avoid
                                                                      28 the “uncabined recognition of claims for negligently inflicted emotional distress,”
                                                                                                                      6
                                                                           DEFENDANT’S MOTION TO DISMISS                                     2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 11 of 19 Page ID #:226




                                                                       1 which would “hol[d] out the very real possibility of nearly infinite and unpredictable

                                                                       2 liability for defendants.” Ayers, 538 U.S. at 146 (2003) (quoting Gottshall, 512 U.S.

                                                                       3 at 546). And although the Supreme Court decisions developing the zone of danger

                                                                       4 test arose in the context of the Federal Employers’ Liability Act (FELA), the Ninth

                                                                       5 Circuit has expressly held that the test governs all emotional-distress claims, including

                                                                       6 those arising under federal maritime law. See Stacy v. Rederiet Otto Danielsen, A.S.,

                                                                       7 609 F.3d 1033, 1035 (9th Cir. 2010); see also, e.g., Chaparro v. Carnival Corp., 693

                                                                       8 F.3d 1333, 1337-38 (11th Cir. 2012) (per curiam) (“federal maritime law has adopted

                                                                       9 ... the ‘zone of danger’ test”).

                                                                      10         Indeed, courts apply Metro-North specifically to dismiss cruise line passenger
MALTZMAN & PARTNERS




                                                                      11 lawsuits. For instance, in Negron v. Celebrity Cruises, Inc., 360 F. Supp. 3d 1358
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 (S.D. Fla. 2018), a passenger and her family were disembarked to a hospital in
                                   ENCINITAS, CA 92024




                                                                      13 Barbados and claimed that, while at the hospital, they were exposed to Ebola virus.

                                                                      14 Id. at 1360. The passengers were not allowed to return to the ship, which they claim

                                                                      15 added to their anxiety and they filed suit for “severe psychological damages, added to

                                                                      16 their anxiety and they filed suit for “severe psychological damages, emotional

                                                                      17 distress, much personal discomfort, uncertainty, fear and lack of safety,” and “undue

                                                                      18 expenses and costs.” Id. Applying Metro-North, the Court dismissed their claim,
                                                                      19 holding the passengers cannot recover for emotional harm when they “do not specify

                                                                      20 any physical harm for which they seek recovery” and there were “no plausible

                                                                      21 allegations that the Plaintiffs sustained a ‘physical impact’ merely by being sent to a

                                                                      22 hospital” which had Ebola-infected patients in the same hospital. Id. at 1362.

                                                                      23            2. Plaintiffs’ Allegations Do Not Satisfy the Zone of Danger Test
                                                                      24         The hard-and-fast rule from Metro-North, precluding a plaintiff’s recovery for
                                                                      25 emotional distress claims “unless, and until, he manifests symptoms of a disease,”

                                                                      26 requires dismissal of this action. 521 U.S. at 427. Here, Plaintiffs do not allege that
                                                                      27 they contracted COVID-19 as a result of exposure on the Grand Princess. Nor do they

                                                                      28 allege any symptoms. Rather, Plaintiffs allege only that on the day they boarded, two
                                                                                                                     7
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 12 of 19 Page ID #:227




                                                                       1 passengers who had disembarked that same day had “symptoms of” COVID-19, and

                                                                       2 that 62 other passengers had been “exposed to” those two passengers. (Am. Compl.

                                                                       3 ¶¶ 13-14.) That is nowhere near sufficient under Metro-North, which, again, squarely

                                                                       4 holds that a plaintiff cannot recover “unless, and until, he manifests symptoms of a

                                                                       5 disease.” 521 U.S. at 427.1

                                                                       6            Even setting aside Metro-North’s categorical rule that requires a diagnosis or
                                                                       7 symptoms of a disease as a threshold to recovery, Plaintiffs still would not have stated

                                                                       8 a claim under the zone of danger test. Federal courts routinely dismiss emotional

                                                                       9 distress claims when the plaintiff has not plausibly alleged that he actually suffered a

                                                                      10 physical impact or faced an imminent threat of physical harm. See, e.g., Bonner v.
MALTZMAN & PARTNERS




                                                                      11 Union Pac., 123 F. App’x 777, 778 (9th Cir. 2005); Smith v. Carnival Corp., 584 F.
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 Supp. 2d 1343, 1355 (S.D. Fla. 2008); Crawford v. Nat'l R.R. Passenger Corp., No.
                                   ENCINITAS, CA 92024




                                                                      13 3:15-CV-131 (JBA), 2015 WL 8023680, at *12 (D. Conn. Dec. 4, 2015); Fulk v.

                                                                      14 Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 759 (M.D.N.C. 2014); see also, e.g., Goodrich

                                                                      15 v. Long Island Rail Rd. Co., 654 F.3d 190, 199 (2d Cir. 2011) (affirming dismissal of

                                                                      16 IIED claim where no allegation that plaintiff was in zone of danger). Plaintiffs clearly

                                                                      17 have not claimed any “physical impact”; again, it is black-letter law that an exposure

                                                                      18 to a source of disease is not a “physical impact” under Supreme Court precedent.
                                                                      19 Metro-North, 521 U.S. at 430.

                                                                      20            Nor have Plaintiffs plausibly alleged an “immediate risk of physical harm.”
                                                                      21 Plaintiffs’ bare assertion that they were “exposed to an actual risk of physical injury,”

                                                                      22 that resulted in “mental and emotional anguish,” is precisely the sort of “[t]hreadbare

                                                                      23 recital [] of the elements of a cause of action” that cannot defeat a motion to dismiss.

                                                                      24
                                                                           1
                                                                               Even if Plaintiffs had alleged symptoms, they would still face an independent bar to
                                                                      25 show that their fear of contracting COVID-19 was “genuine and serious”—something

                                                                      26 beyond “general concern for [one’s] future health.” Ayers, 538 U.S. at 157-58
                                                                           (quoting Smith v. A.C. & S., Inc., 843 F.2d 854, 859 (5th Cir.1988)); see CSX Transp.,
                                                                      27 Inc. v. Hensley, 556 U.S. 838 (2009) (plaintiffs seeking fear-of-disease damages

                                                                      28 “must satisfy a high standard in order to obtain them”).
                                                                                                                       8
                                                                           DEFENDANT’S MOTION TO DISMISS                                      2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 13 of 19 Page ID #:228




                                                                       1 Ashcroft v. Iqbal, (2009) 556 U.S. 662, 678.

                                                                       2         Moreover, now that the window of potentially contracting COVID-19 has long
                                                                       3 passed, Plaintiffs’ claim must fail under the widely accepted, independent rule that if

                                                                       4 “at the time the court reviews a claim, a plaintiff who no longer fears contracting the

                                                                       5 disease or that risk, may not pursue a claim for emotional distress based on the earlier

                                                                       6 fear.” Naeyaert v. Kimberly-Clark Corp., 2018 WL 6380749, at *8 (C.D. Cal. Sept.

                                                                       7 28, 2018). This rule, consistent with the zone of danger test, ensures that only those

                                                                       8 whose fears actually manifest in the form of an actual diagnosis can recover, in the

                                                                       9 interest of preventing a “flood” of cases inherently “less susceptible to objective

                                                                      10 medical proof than are their physical counterparts.” Gottshall, 512 U.S. at 552.
MALTZMAN & PARTNERS




                                                                      11         Cases that do find an immediate risk of harm provide a helpful contrast to
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Plaintiffs’ inadequate claims here. These cases involve “threatened physical contact
                           681 ENCINITAS BOULEVARD, SUITE 315
                                   ENCINITAS, CA 92024




                                                                      13 that caused, or might have caused, immediate traumatic harm.” Metro-North, 521

                                                                      14 U.S. at 430 (emphasis added) (collecting cases); see, e.g., Stacy, 609 F.3d at 1035

                                                                      15 (freighter nearly struck plaintiff’s vessel and then struck another ship, killing its

                                                                      16 captain); Sawyer Bros., Inc. v. Island Transporter, LLC, 887 F.3d 23, 39 (1st Cir.

                                                                      17 2018) (plaintiffs were aboard ferry that nearly capsized); In re Clearsky Shipping

                                                                      18 Corp., No. Civ. 96-4099, 2002 WL 31496659, *1 (E.D. La. Nov. 7, 2002) (plaintiff
                                                                      19 was aboard a docked casino boat as a vessel collided with nearby wharf); Hutton v.

                                                                      20 Norwegian Cruise Line Ltd., 144 F.Supp.2d 1325 (S.D. Fla. 2001) (plaintiffs aboard

                                                                      21 ship that collided with another vessel). Courts’ consistent focus on near-miss

                                                                      22 collisions is unsurprising. The Supreme Court in adopting the zone of danger test

                                                                      23 emphasized that it would allow recovery for “emotional injury caused by the

                                                                      24 apprehension of physical impact.” Gottshall, 512 U.S. at 556. (emphasis added). And

                                                                      25 in subsequently describing the test, it has equated being “placed in immediate risk of

                                                                      26 physical harm” with “escap[ing] instant physical harm.” Ayers, 538 U.S. at 146.
                                                                      27 Expanding the category of “immediate risk” claims to cover alleged exposure to a

                                                                      28 communicable disease which the Plaintiff did not contract would be unprecedented.
                                                                                                                     9
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 14 of 19 Page ID #:229




                                                                       1         Because Plaintiffs were not within the zone of danger under Metro-North, their
                                                                       2 allegations of emotional distress, no matter how severe, are insufficient to survive a

                                                                       3 Motion to Dismiss. In Gottshall, one of the plaintiffs had suffered “insomnia,

                                                                       4 headaches, depression, and weight loss,” followed by a “nervous breakdown.” 512

                                                                       5 U.S. at 539. The other had experienced “nausea, insomnia, cold sweats, and repetitive

                                                                       6 nightmares,” plus weight loss, anxiety, and suicidal ideations. Id. at 536-37. The

                                                                       7 Supreme Court held that even these significant emotional injuries were not

                                                                       8 compensable because they did not stem from either a physical impact or a near-miss

                                                                       9 physical impact—i.e., neither plaintiff was in the zone of danger. Indeed, even

                                                                      10 extremely grave physical results cannot be redressed unless the plaintiff was in the
MALTZMAN & PARTNERS




                                                                      11 zone of danger. Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 757 (M.D.N.C. 2014)
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 (no recovery for “self-inflicted gunshot wound” because plaintiff was never in zone
                           681 ENCINITAS BOULEVARD, SUITE 315
                                   ENCINITAS, CA 92024




                                                                      13 of danger).

                                                                      14         Plaintiffs’ allegations of negligence and gross negligence are similarly barred
                                                                      15 by the Supreme Court’s analysis. Metro-North’s zone of danger test governs all

                                                                      16 species of tort claims seeking emotional distress, whether or not styled as claims of

                                                                      17 “negligent infliction of emotional distress.” See Smith v. Union Pac. R.R. Co., 236

                                                                      18 F.3d 1168, 1171 (10th Cir.2000) (Metro-North and Gottshall “focused on whether
                                                                      19 emotional injuries were generally compensable under FELA, rather than upon the

                                                                      20 specific cause of action.”); Fulk v. Norfolk S. Ry. Co., 35 F. Supp. 3d 749, 755

                                                                      21 (M.D.N.C. 2014) (“Federal courts have consistently applied the zone of danger test

                                                                      22 to all stand- alone emotional distress claims.”).

                                                                      23      C. Plaintiffs’ Negligence, Negligent Infliction of Emotional Distress and
                                                                      24         Gross Negligence Claims Fail to Establish the Elements of Negligence
                                                                      25         The elements of maritime negligence are essentially the same as those for
                                                                      26 common law negligence. See, e.g., Cray v. Oceania Cruises, Inc., 600 F. Supp. 2d
                                                                      27 1271, 1275 (S.D. Fla. 2009); Ortega Garcia v. United States, 427 F. Supp. 3d 882,

                                                                      28 899 (S.D. Tex. 2019). Generally, those elements are: 1) a duty recognized by the law
                                                                                                                    10
                                                                           DEFENDANT’S MOTION TO DISMISS                                   2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 15 of 19 Page ID #:230




                                                                       1 requiring a certain standard of conduct for the protection of others against

                                                                       2 unreasonable risks; 2) breach of that duty; 3) a reasonably close causal connection

                                                                       3 between the breach and the resulting injury; and 4) damages. Cray, 600 F. Supp. 2d

                                                                       4 at 1275.

                                                                       5         This Court has dealt with a nearly identical fact pattern in Saltzstine, where
                                                                       6 passengers aboard the Grand Princess who did not contract COVID-19 sought

                                                                       7 damages for exacerbation of medical conditions as a result of being placed in

                                                                       8 quarantine during the nascent days of the COVID-19 pandemic. Here, just like Ken

                                                                       9 Saltzstine, Victoria Tucker fails to affirmatively allege she contracted COVID-19, but

                                                                      10 instead alleges an exacerbation of a different medical condition because she “ran out
MALTZMAN & PARTNERS




                                                                      11 of and was not given additional” medication while in quarantine. (Am. Compl. ¶ 26.).
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 Likewise, and bearing an eerie similarity to Marla Saltzstine’s allegations, neither
                           681 ENCINITAS BOULEVARD, SUITE 315
                                   ENCINITAS, CA 92024




                                                                      13 Laura Rigby nor Mary Morris contracted COVID-19 and yet demand damages for

                                                                      14 anxiety-induced “medical complications.” (Id. ¶¶ 29, 30).

                                                                      15         The Court should dismiss Plaintiffs’ negligence, negligent infliction of
                                                                      16 emotional distress, and gross negligence claims for two reasons. First, Plaintiffs have

                                                                      17 failed to adequately plead that Defendant breached a duty by its decision to sail.

                                                                      18 Second, even if breach is adequately alleged, Plaintiffs are unable to satisfy the causal
                                                                      19 element of their negligence claims as their alleged damages are far too attenuated

                                                                      20 from the alleged negligence to allow for a plausible inference of foreseeability.

                                                                      21            1. Plaintiffs Do Not Satisfy the Element of Duty
                                                                      22         It is well established that a shipping company’s sole duty to its guests is to
                                                                      23 exercise “reasonable care under the circumstances of each case.” See Kermarec v.

                                                                      24 Compagnie Generale Transatlantique, 358 U.S. 625, 632 (1959); Keefe v. Bahama

                                                                      25 Cruise Line, Inc., 867 F.2d 1318, 1321 (11th Cir.1989). Furthermore, “[a] shipping

                                                                      26 company is not in the business of providing medical services to passengers.” Casorio
                                                                      27 v. Princess Cruise Lines, Ltd., 2015 WL 4594169, *4 (July 30, 2015), aff'd 677 Fed.

                                                                      28 Appx. 361 (9th Cir. 2017) (citing Barbetta v. S/S Bermuda Star, 848 F.2d 1364, 1374
                                                                                                                     11
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 16 of 19 Page ID #:231




                                                                       1 (5th Cir. 1988)). A carrier’s duty to care for injured passengers is limited to giving

                                                                       2 “first aid after it knows or has reason to know that they are ill or injured, and to care

                                                                       3 for them until they can be cared for by others.” Restatement (Second) of Torts, §

                                                                       4 314A(1)(b) (1965); Leftow v. Princess Cruise Line, Ltd., CV174031JFWFFMX, 2018

                                                                       5 WL 6133714, at *2 (C.D. Cal. Jan. 11, 2018). There is no established duty to carry

                                                                       6 onboard every conceivable medication, to refill passengers’ prescriptions, or to be

                                                                       7 prepared to serve as the frontline for previously unknown or novel pathogens.

                                                                       8         Plaintiff Victoria Tucker’s claims that because she had “a longer than expected
                                                                       9 stay as a result of the required quarantine, Victoria Tucker ran out of and was not

                                                                      10 given additional necessary psychiatric medication, which exacerbated the extreme
MALTZMAN & PARTNERS




                                                                      11 fear and anxiety symptoms she was already feeling after being exposed to COVID-19
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 onboard the Grand Princess.” (Am. Compl. ¶26). However, recovery for exacerbation
                                   ENCINITAS, CA 92024




                                                                      13 of her pre-existing psychological condition is foreclosed for the same reason this

                                                                      14 Court dismissed Kenneth Saltzstine’s claim that he was not provided with diabetes

                                                                      15 medication and had meals served to him at sporadic times which worsened his blood

                                                                      16 sugar levels. Likewise, Laura Rigby and Mary Morris’ anxiety based claims fail for

                                                                      17 the same reason as Marla Saltzstine’s.

                                                                      18         Plaintiffs have failed to adequately allege that Defendant knew or should have
                                                                      19 known that COVID-19 had made its way onto the ship prior to sailing. Plaintiffs rely

                                                                      20 upon the allegation, just as the Saltzstines did, that “at least two passengers from the

                                                                      21 prior voyage on the Grand Princess on February 21, 2020 had symptoms of COVID-

                                                                      22 19.” (Id. at ¶ 13).

                                                                      23         In response to this exact allegation, this Court has pointed out that:
                                                                      24         [k]nowledge that some passengers had COVID-19 symptoms is
                                                                      25         insufficient for Defendant to have been on notice that the ship had been
                                                                      26         contaminated with COVID-19. COVID-19 symptoms range vastly:
                                                                      27         many symptoms are like the common cold or flu. Plaintiffs do not
                                                                      28         identify what symptoms the prior passengers suffered from that notified
                                                                                                                     12
                                                                           DEFENDANT’S MOTION TO DISMISS                                     2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 17 of 19 Page ID #:232




                                                                       1         Defendant of COVID-19’s presence. Regardless, on the facts alleged,
                                                                       2         Defendant could not be expected to distinguish between passengers who
                                                                       3         displayed COVID-19 symptoms and those who displayed flu symptoms.
                                                                       4 Saltzstine v. Princess Cruise Lines Ltd., 2:20-CV-04997-RGK-SK, 2020 WL

                                                                       5 8475998, at *3 (C.D. Cal. Oct. 23, 2020). Here, Plaintiffs do not offer any additional

                                                                       6 allegations in regards to what would have allowed Defendant to distinguish between

                                                                       7 the symptoms of the common cold and COVID-19 on February 21, 2020, the date of

                                                                       8 the subject sailing. Thus, Plaintiffs’ Amended Complaint fails to allege a breach of

                                                                       9 duty.

                                                                      10            2. Plaintiffs Do Not Satisfy the Element of Causation
MALTZMAN & PARTNERS




                                                                      11         Even if Plaintiffs had adequately alleged the element of duty, they failed to
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 satisfy the element of actual and proximate causation. As this Court explained in
                                   ENCINITAS, CA 92024




                                                                      13 Saltzstine:

                                                                      14               [e]ven if Defendant had breached its duty of care by
                                                                      15               allowing passengers to board, causation remains an issue.
                                                                      16               The    relationship     between   Plaintiffs’   injury      and
                                                                      17               Defendant’s alleged breach is far too attenuated. It would
                                                                      18               require the Court to infer that it was reasonably
                                                                      19               foreseeable that Defendant’s decision to sail would expose
                                                                      20               passengers to COVID-19, leading to all passengers being
                                                                      21               quarantined aboard the ship, that there were diabetic
                                                                      22               passengers onboard, that the diabetic passengers requested
                                                                      23               medication that Defendant failed to provide, that the ship
                                                                      24               would serve sporadic meals during the quarantine, and that
                                                                      25               Plaintiffs’ blood sugars would become elevated because of
                                                                      26               the irregular meals and lack of medication. Thus,
                                                                      27               Defendant’s decision to sail did not proximately cause
                                                                      28               Plaintiffs’ injuries.
                                                                                                                    13
                                                                           DEFENDANT’S MOTION TO DISMISS                                        2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 18 of 19 Page ID #:233




                                                                       1 Id.

                                                                       2         Here, the causal chain is even more attenuated. Plaintiffs’ ability to establish
                                                                       3 proximate causation depends on the reasonable foreseeability not just of a shipboard

                                                                       4 quarantine, but of Plaintiffs being placed on chartered busses with no distancing

                                                                       5 protocols and sent to a U.S. Air Force Base for 14 days, during which time Victoria

                                                                       6 Tucker would run out of medication, and that Laura Rigby and Mary Morris would

                                                                       7 develop stress ulcers from fear and anxiety. (Am. Compl. ¶¶ 13-15, 25, 26, 28-30). In

                                                                       8 other words, Plaintiffs assert that it was foreseeable that (i) the Grand Princess would

                                                                       9 be forced to quarantine passengers in their staterooms, (ii) that the ship would be

                                                                      10 barred from entering port and thereby forced to remain at sea off the coast of
MALTZMAN & PARTNERS




                                                                      11 California by U.S. officials, (iii) that Plaintiffs would be allowed to disembark only
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882
                           681 ENCINITAS BOULEVARD, SUITE 315




                                                                      12 to be taken by bus to an Air Force Base for an additional 14 day quarantine, (iv) that
                                   ENCINITAS, CA 92024




                                                                      13 while at the Air Force Bases Plaintiffs would run out of prescription medication, and

                                                                      14 (v) that because of the lack of medication Victoria Tucker would experience various

                                                                      15 psychiatric conditions, or (vi) that Laura Rigby and Mary Morris would suffer from

                                                                      16 stress ulcers resulting in gastrointestinal bleeding. Here, as in Saltzstine, Defendant’s

                                                                      17 decision to sail did not proximately cause Plaintiffs’ injuries.

                                                                      18         Nor could Plaintiffs here premise their claim “on Defendant’s failure to
                                                                      19 maintain proper screening protocols.” Saltzstine, 2020 WL 8475998, at *3. As this

                                                                      20 Court has explained, “there was no reason for Defendant to believe that its passengers

                                                                      21 had been exposed to coronavirus prior to disembarking on February 21, 2020,” and

                                                                      22 the mere “fact that a different ship, in another country, had experienced an outbreak

                                                                      23 could not have indicated to Defendant the need to implement more stringent safety

                                                                      24 protocols on the Grand Princess.” Saltzstine, 2020 WL 8475998, at *3.

                                                                      25         Plaintiffs independently fail to plausibly allege actual causation. The physical
                                                                      26 harms alleged by Laura Rigby and Mary Morris are not harms stemming from their
                                                                      27 contraction of COVID-19, but rather gastrointestinal bleeds from stress ulcers, which

                                                                      28 they claim were caused by “the extreme amounts of fear and anxiety” they
                                                                                                                    14
                                                                           DEFENDANT’S MOTION TO DISMISS                                    2:21-CV-01504-RGK-SK
                                                      Case 2:21-cv-01504-RGK-SK Document 27-1 Filed 05/27/21 Page 19 of 19 Page ID #:234




                                                                       1 experienced “as a direct result of [their] shipboard experience.” (Am. Compl. ¶¶ 29-

                                                                       2 30). This Court has held that, under the rationale of Metro-North and Weissberger, a

                                                                       3 Plaintiff cannot establish causation unless she plausibly alleges contracting or

                                                                       4 suffering symptoms of COVID-19—otherwise there is no causal link between the

                                                                       5 alleged negligence any cognizable injury. See Archer v. Carnival Corp. & PLC, No.

                                                                       6 2:20-cv-4203-RGK-SK, ECF No. 96, at 9 (C.D. Cal. Nov. 25, 2020). As Plaintiffs’

                                                                       7 alleged harm is due to their quarantine experience, and not because they contracted

                                                                       8 COVID-19, their claims should be dismissed for the same reasons discussed above

                                                                       9 and in this Court’s decisions in Weissberger and Saltzstine.

                                                                      10 IV.     CONCLUSION
MALTZMAN & PARTNERS




                                                                      11         For the foregoing reasons, Defendant requests the Court grant its Motion and
                      TELEPHONE: (760) 942-9880 FAX: (760) 942-9882




                                                                      12 dismiss Plaintiffs’ Victoria Tucker, Laura Rigby, and Marry Morris from the case
                           681 ENCINITAS BOULEVARD, SUITE 315
                                   ENCINITAS, CA 92024




                                                                      13 with prejudice.

                                                                      14

                                                                      15
                                                                           DATED: May 27, 2021                   MALTZMAN & PARTNERS
                                                                      16

                                                                      17
                                                                                                           By:   s/ Jeffrey B. Maltzman
                                                                      18                                         Jeffrey B. Maltzman
                                                                      19                                         Rafaela P. Castells
                                                                                                                 Edgar R. Nield
                                                                      20                                         Gabrielle De Santis Nield
                                                                      21                                         Attorneys for Defendant,
                                                                                                                 Princess Cruise Lines Ltd.
                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28
                                                                                                                   15
                                                                           DEFENDANT’S MOTION TO DISMISS                                  2:21-CV-01504-RGK-SK
